Mr. JUSTICE SIMKINS dissenting: I dissent. Following are portions of the record of the proceedings during which defendant’s plea was tendered, accepted by the court and sentence imposed: “THE COURT: All right. Now the penalties that are involved in burglary, it is an indeterminate term of not less than one year. This means if I were called upon to sentence you I could give you any kind of term I wanted, but in any event, it couldn’t be less than one year. It has already been stated here and I have tentatively concurred in a term of two to ten, and I will abide by my agreement in that situation. I want you to understand that the possibility exists that if for some reason this plea blows up, that a greater term could be involved. Rurglary is not less than one and no maximum. Grand theft is not less than one, nor more than ten. If, for any reason, this plea collapses, and I don’t see any reason why it should, but if it did, if you don’t continue with your plea, then the field would be wide open, and the sentencing judge could give you anything on the burglaries so long as it wasn’t less than a year. On the theft charge I could give you not less than a year, nor more than ten, and I could give you whatever combination of years within that. You understand that, Mr. Sisson? DEFENDANT: I understand it, but what could cause it to collapse in any case, not specifically this one, but— THE COURT: As far as I am concerned it isn’t going to collapse unless you want to tell me you want to pull out. DEFENDANT: Not particularly in this case, but what could cause a plea to collapse? THE COURT: If you say you want to withdraw your offer. DEFENDANT: Okay. THE COURT: Note the deal has been made here and the Court has concurred in the deal. So far as we are concerned there is nothing that should prevent it. It would be your doing if you should decide to withdraw your offer to plead, then the plea would be off and all deals would be off, and we would start all over again. But the monkey is on your back. As far as I am concerned the plea goes through, # # # THE COURT: And notwithstanding that there is a possibility of greater punishment if you withdraw your offers you still desire to go ahead on a two to ten basis, Mr. Sisson? DEFENDANT: Yes. # # # THE COURT: Now we will come right to this point we were talking about a moment ago. We have come a pretty long ways here, through a waiver of Grand Jury, waiver of petit jury, the nature of the charges, we have gone through possible penalties, we have gone through what the deal is, but even though we have done all this, and it has taken some period of time, I am still willing to permit you to pull out. If you do the matters will simply be re-scheduled for trial as originally allotted next Tuesday. If you persist in the plea we will finish the whole thing up here this afternoon. But if you persist, understanding there will not be a trial of any kind, there won’t be any jury, there won’t be any evidence, there won’t be anything, we will get the whole job done right here in the next ten or fifteen minutes. You understand this, Mr. Sisson? DEFENDANT SISSON: Yes. THE COURT: Understanding you want to go ahead? DEFENDANT SISSON: Yes. ft ft * THE COURT: In other words, you are down here in a situation where tilings are pretty well haired up, there is one burglary and one theft on Eclchardt, and one theft on Scotch Wash. On top of that things don’t look too bright, and that is probably the best way to get out of it on a two to ten concurrent, is that about the substance of it, Mr. Sisson? DEFENDANT SISSON: Just about. ft ft ft THE COURT: Understanding that it. is probably a better deal than what you would get if you stood trial, is that rightP DEFENDANT SISSON: I guess so. THE COURT: I can practically promise you that, DEFENDANT SISSON: I know, sir. # * # THE COURT: It is a matter of fairly common knowledge that a plea will result in a lesser sentence than a trial. Not absolutely, but I can think of mighty few cases in which it isn’t. In substance then the plea is your own voluntary act, is that right? DEFENDANT SISSON: Yes, sir.” (Emphasis added.) Subsequently the court made its finding that the plea was the “* * * free and voluntary act * * *” of the defendant and accepted the plea. On this record I cannot agree that the plea was freely and voluntarily entered. I would reverse and remand with directions that defendant be permitted to plead anew.